         Case 1:19-cv-11168-ALC Document 56 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    1/7/2021

 PARANEE SARIKAPUTAR, ET AL.

                                 Plaintiffs,
                                                             1:19-cv-11168 (ALC)
                     -against-
                                                             ORDER
 VERATIP CORP., d/b/a Thai NY Restaurant,
 ET AL.,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       On December 28, 2020, Counsel for Defendants filed a letter advising the Court that

Defendant Adidsuda Chunton filed for bankruptcy pursuant to Chapter 7 of the United States

Bankruptcy Code. ECF No. 55. The Court hereby directs Plaintiff to state their position

regarding the propriety of staying this action pursuant to 11 U.S.C. § 362.

SO ORDERED.

Dated: January 7, 2021
       New York, New York
                                               ___________________________________
                                                     ANDREW L. CARTER, JR.
                                                     United States District Judge
